Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered August 28, 1992, convicting defendant, after a jury trial, of attempted burglary in the third degree and possession of burglar’s tools and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
Defendant’s motion to suppress the evidence obtained after he was stopped by the officer was properly denied. An off-duty officer witnessed the crime and identified the defendant, who was still in close proximity to the scene of the act. Probable cause existed since the identified off-duty officer, who gave the arresting officer the details of the crime and identified defendant, was an eyewitness to the attempted burglary, and thus had the requisite reliable basis of knowledge (see, People v Hetrick, 80 NY2d 344, 348; People v Lopez, 160 AD2d 167, 168).
Defendant’s remaining challenges are unpreserved and we decline to review them in the interest of justice. Were we to review the claims, we would find them to be meritless. Concur —Murphy, P. J., Ellerin, Ross, Nardelli and Williams, JJ.